Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Attorney Docket Number: MI22-7579
Filling Date: 8/13/2020
Priority Date: 9/6/2013
Inventor: Munataka et al.
Examiner: Bilkis Jahan

DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “first-sixth vertical faces including first and second silicon pillars; a first device isolation insulating film contacting with a fifth vertical face of the first silicon pillar which is different from the first vertical face and the second vertical face; and a second device isolation insulating film contacting with a sixth vertical face of the second silicon pillar which is different from the third vertical face and the fourth vertical face” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Double Patenting
The rejection is withdrawn because the claims 21-26 are restricted from the DP parent patent US 10,804,390 application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 14, last two paragraphs recite “a first device isolation insulating film contacting with a fifth vertical face of the first silicon pillar which is different from the first vertical face and the second vertical face; and a second device isolation insulating film contacting with a sixth vertical face of the second silicon pillar which is different from the third vertical face and the fourth vertical face”. However, according to the figures, fifth vertical face and sixth vertical face are horizontal faces. Figures 7 and 8 show the fifth and sixth vertical faces S5 and S6 but not shown third and fourth vertical faces. So, the language is indefinite. 




Inasmuch as understood in light of drawing objections and 112 2nd rejection, the art rejection as follows---

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 14-15 and 16 are rejected under 35 U.S.C. 102(a)(1)/ (a)(2) as being anticipated by Takaishi (US 2009/0085102 A1).

Regarding claim 14, Takaishi discloses a semiconductor device (Fig. 1), comprising:
an active region (left most one, Para. 27, lower portion of 9) which is surrounded by a device isolation region 2 (Para. 26) on a semiconductor substrate 1 (Para. 26) and which extends in a first direction (X-direction);
a first silicon pillar 5 (Para. 26, 1st from left) and a second silicon pillar 5 (second from left) which separate the active region 9 along the first direction (X-direction) into a first lower diffusion layer 9 (left most one), a second lower diffusion layer 9 (2nd from left), and a third lower diffusion layer 9 (3rd from left);
a first gate electrode 11 (Para. 27, 2nd from left) covering a first vertical face of the first silicon pillar 5 (1st from left) which is located on a side of the first lower diffusion layer 9 (1st left);
a second gate electrode 11 (right side surface of the first pillar 5, 3rd from left) covering a second vertical face of the first silicon pillar 5 (1st from left) which is located on a side of the second lower diffusion layer 9 (2nd from left);
a first conductive layer 18 (Para. 34, 1st from left) provided on a top face of the first silicon pillar 5 (1st from left);
a third gate electrode 11 (4th from left) covering a third vertical face of the second silicon pillar 5 (2nd from left) which is located on a side the second lower diffusion layer 9 (2nd from left);
a fourth gate electrode 11 (5th from left) covering a fourth vertical face of the second silicon pillar 5 (2nd from left) which is located on a side of the third lower diffusion layer 9 (3rd from left);

a second conductive layer 18 (2nd from left) provided on a top face of the second silicon pillar 5 (2nd from left);
a first device isolation insulating film 17 contacting with a fifth vertical face (top surface) of the first silicon pillar 5 (1st left) which is different from the first vertical face and the second vertical face; and
a second device isolation insulating film 17 contacting with a sixth vertical face (top surface) of the second silicon pillar 5 (2nd left) which is different from the third vertical face and the fourth vertical face.

Regarding claim 15, Takaishi discloses the semiconductor device according to claim 14, further comprising:

a first channel region (underneath the element 9, left most one) located on the first vertical face of the first silicon pillar 5;

a second channel region (underneath the element 9, 2nd from left) located on the second vertical face of the first silicon pillar 5;

a third channel region (portion underneath element 9, 3rd from left) located on the third vertical face of the second silicon pillar 5; and

a fourth channel region 9 (portion underneath element 9, 3rd from left, claim does not say 4th and 3rd are different) located on the fourth vertical face of the second silicon pillar 5,

wherein the first lower diffusion layer 9, the first gate electrode 11, the first channel region (underneath element 9), and the first conductive layer 18 construct a first transistor (Fig. 1),

wherein the second lower diffusion layer 9, the second gate electrode 11, the second channel region (underneath element 9), and the first conductive layer 18 construct a second transistor,

wherein the first transistor 9, 11, 18 and the second transistor 9, 11, 18 are connected in series via the first conductive layer 18,

wherein the second lower diffusion layer (underneath element 9), the third gate electrode 11, the third channel region (underneath element 9), and the second conductive layer 18 construct a third transistor (Fig. 1),
wherein the third lower diffusion layer 9, the fourth gate electrode 11, the fourth channel region (underneath element 9), and the second conductive layer 18 construct a fourth transistor,

wherein the third transistor 9, 11, 18 and the fourth transistor 9, 11, 18 are connected in series via the second conductive layer 18, and

wherein the second transistor 11, 9, 18 and the third transistor 11, 9, 18 are connected in series via the second lower diffusion layer 9 (2nd from left).

Regarding claim 16, Takaishi discloses a semiconductor device according to claim 14, further comprising:
at least one first wiring 27 (Para. 32) provided on a top face of the semiconductor substrate 1,
wherein the first wiring 27 and the first conductive layer 18 are connected by a first plug 24 (Para. 34), and
wherein at least the first silicon pillar 5 (1st left) is arranged to overlap with the first plug 24.

Allowable Subject Matter
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 21-26 are allowed.

Response to Arguments
Applicant’s arguments with respect to claim(s) 14-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BILKIS JAHAN whose telephone number is (571)270-5022. The examiner can normally be reached Monday-Friday, 8:00 am-5 Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William F Kraig can be reached on 571-272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BILKIS JAHAN/Primary Examiner, Art Unit 2896